The Attorney              General of Texas
                                                 November 12, 1980
MARK WHITE
Attorney General


                        Honorable Bill Stubblefield              Opinion No. w-269
                        Williamson County Attorney
                        Georgetown, Texas 78626                  Re: Whether conveyance of a strip
                                                                 of land requires vacating of an
                                                                 original plat and replatting under
                                                                 article 974a, V.T.C.S.

                        Dear Mr. Stubblefield:

                               You inquire about the application of article 974a, V.T.C.S:, to the
                        conveyance of a strip of land not effected for the purpose of laying out a
                        subdivision or s&urban lots. You infofm us that the original purchasers of a
                        house and lot in the stidivision        discovered that the house bed been
                        inadvertently situated approximately one foot from a lot line, in violation of
                        local setback ordinances.      The developer owns the adjacent lot and has
                        offered to convey a strip of land along the lot line wide enough to satisfy
                        setback requirements.       This conveyance would leave the unsold lot of
                        adequate size for residential construction.

                              You ask the following questions:

                                        L Is there a violation of article 974a, V.T.C.S., if
                                    the developer conveys the strip of land by metes and
                                    bounds?

m Main Plaza.suite 4w                    2. May sn amendment to the plat be filed to
SanA”10”10.
         TX~78205                   reflect the conveyance, and, if so, sbject to what
512,225.4191                        procedure?

AnEq”alOpPOrf”“~ly/            A recorded s&division plat may not be amended except in con-
A,,irmsti”e   Employer formsnce with section 5 of article 974a, V.T.C.S. Priolo v. City of Dallas,
         Action
                        257 S.W.2d 947 (Tex. Civ. App. - Dallas 1953, writ reCd n.r.e.); McGraw v.
                       Cit of Dallas, 420 S.W.2d 793 ‘(Tex. Civ. App. - Dallas 1967, writ rePd
                       iizhmr         e v. City of Graham, 287 S.W.2d 527 (Tex. Civ. App. - Fort
                        Worth 1956, writ rePd n.r.e.). Section 5 of article 974a requires, in cases
                        where lots in a s&division have been sold, that a stidivision plat be vacated,
                        in whole or in part, before an amendment such as you propose can become
                        effective.   After a vacation, a conveyance by metes and bounds could be
                        made and a new plat could be filed. Under the circumstances that you
Honorable Bill Stubblefield   - Page Two    (MW-269)




describe, a vacation of the part of the plat showing the two affected   lots would require
the approval of all of the owners of lots in the subdivision.

       It would seem that a more practical solution to the problem of the violation of
the local setback crdinance would be to apply for a variance to the setback
requirement.   If the variance was granted, there would no longer be a violation.

                                     SUMMARY

                Although a land owner may convey a strip of land by metes
            and bounds, the plat of the subdivision cannot be amended to
            reflect that conveyance.     It must be vacated and mplatted
            pursuant to article 974a, V.T.C.S.

                                        $f-gg7



                                              Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMD’TEE

Susan Garrison, Acting Chairman
Ralph Aldave
Jon Bible
Rick Gilpin
Bruce Youngblood




                                        p. 856